                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 LINDA F. ELLISON,                                 )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )       Case No. 3:17-cv-00729
                                                   )       Judge Aleta A. Trauger
 CLARKSVILLE MONTGOMERY                            )
 COUNTY SCHOOL SYSTEM,                             )
                                                   )
        Defendant.                                 )


                                             ORDER

       Before the court are pro se plaintiff Linda Ellison’s Objections (Doc. No. 71) to the

magistrate judge’s Report and Recommendation (“R&R”) (Doc. No. 70), which recommends

that the defendant’s Motion for Summary Judgment (Doc. No. 53) be granted, the plaintiff’s

Motion for Judgment on the Pleadings (Doc. No. 60) be denied, and this case be dismissed.

       For the reasons explained in the accompanying Memorandum, the plaintiff’s Objections

are OVERRULED. The court accepts the R&R in its entirety and hereby GRANTS the

defendant’s Motion for Summary Judgment and DENIES the plaintiff’s Motion for Judgment on

the Pleadings. This case is DISMISSED with prejudice.

       This is the final order in this case for purposes of Fed. R. Civ. P. 58.

       It is so ORDERED.

       ENTER this 22nd day of January 2019.




                                                       ALETA A. TRAUGER
                                                       United States District Judge
